 MID-CONTINENT CARTON CORPORATION423Accordingly, as the units requested by Petitioner are limited eitherto individual employers or a segment of the employers in the appro-priate multiemployer unit, we find that unit or the units sought aretoo narrow in scope and therefore inappropriate for purposes of col-lective bargaining.8[The Board dismissed the petition.]s It is unnecessary to resolve any question whether Petitioner indicated a sufficientshowing of interest with respect to the alternative unit it requested consisting of allformer employer members of the Institute.Moreover, we note that, apart from the instantEmployers, the other 'former members of the Institute were not made parties herein anddid not participate in the caseMid-Continent Carton CorporationandGeneral Drivers, Ware-housemen&Helpers Local Union #89, affiliated with theInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, Petitioner.CaseNo.9-KC-4338.May 3, 1961DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2(6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit of all employees at the Em-ployer's box plant.The Employer contends that it has adopted theterms of a contract between its predecessor company and Paper Work-ers Union of Kentucky I covering the employees sought, and that suchcontract is a bar to this proceeding.The Employer purchased the box plant involved herein from theLouisville Paper and Manufacturing Company, on April 1, 1960.1Although served with notice of hearing, the Paper Workers Union of Kentucky did notenter an appearance at the hearing131 NLRB No. 60. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe latter company operated two plants prior to the sale of its boxplant to Employer, and had a contract with the Paper Workers Unionof Kentucky covering all its employees.The contract was executedon January 1, 1959, for a 3-year term expiring December 31, 1961.Shortly after its purchase, on May 9, 1960, the Employer signed awritten instrument with the Paper Workers Union in which it agreedto retain the employees in the existing work force at the box plant,and to adopt ". . . all of the terms, conditions, and obligations ..."pertaining to them in the contract between the union and the Louis-ville Paper Company. In these circumstances, we find that Employerentered into a new contract with the Intervenor for the box plant, in-corporating by reference all applicable terms and conditions, includ-ing the termination date, of the contract with the former owner.Wefurther find that the term of their new agreement runs from May 9,1960, to December 31, 1961.As the petition herein was filed on No-vember 28, 1960, more than 150 days before the terminal date of thenew agreement, we find that the contract constitutes a bar and ac-cordingly, we shall dismiss the petition as untimely filed.DeluxeMetal Fwrnitwre Company, 121NLRB 995, 999.[The Board dismissed the petition.]SouthernWires, Inc.andUnited Papermakers and Paper-workers.Case No. 12-CA-1497.May 4, 1961DECISION AND ORDEROn October 24, 1960, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatSouthern Wires, Inc., hereinafter called Respondent, had engaged inand was engaging in certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended that these allegations be dismissed.Thereafter, Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provision of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-131 NLRB No. 59.